DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The title should be removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per the claims, it is unclear if the sensor operating along with the RADAR is a form of LIDAR or a camera. In claim 1 emitting a light source and receiving a signal is claimed. This would imply LIDAR or something similar. However, claim 1 then refers to pixels and claim 2 suggests a “high resolution image”. Both of these would infer a camera is being used. Further clarification on the sensor and its operation is required. Examiner notes that the prior art used below suggests that either LIDAR or cameras may be used.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sless, et. al., U.S. Patent Application Publication Number 2021/0295113, filed March 18, 2020 in view of Chiu, et. al., U.S. Patent Application Publication Number 2020/0184718, filed July 26, 2019.

As per claims 1 and 13, Sless discloses a method of performing sensor fusion with a depth imager and a radar system, the method comprising: 
transmitting radio frequency (RF) energy from the radar system to a region (Sless, ¶32); 
emitting light to the region using a light source simultaneously with transmission of the RF energy (Sless, ¶26 and 31 using either lidar or camera);
receiving, at a depth imager aligned with the light source, reflected light from the region resulting from the light emitted by the light source (Sless, ¶31);
receiving, at the radar system, RF reflections resulting from reflection of the RF energy emitted by the radar system by one or more objects in the region (Sless, ¶32);
processing the reflected light to obtain azimuth, elevation, range, variance in range, and reflectivity to each pixel among a plurality of pixels that make up the region; processing the RF reflections to obtain azimuth, elevation, range, variance in range, velocity, and variance in velocity to a subset of the plurality of pixels of the region corresponding to the one or more objects, the subset of the plurality of pixels in the region representing a region of interest (Sless, ¶30 using a neural network)
 and performing the sensor fusion in the region of interest determined by the radar system by using the azimuth, the elevation, the variance in range, and the reflectivity resulting from the depth imager and the range, the velocity, and the variance in velocity resulting from the radar system (Sless, ¶37).
Sless fails to explicitly disclose determining variance data.
Chiu teaches variance determination in a fusion system (¶25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine uncertainty values in order to gain the benefit of providing a cushion to the vehicle with respect to possible variations in range and velocity data.

As per claim 7, please see the rejection above including the use of the data to control an autonomous vehicle (Sless, ¶2).

As per claims 2, 8 and 14, Sless as modified by Chiu discloses the method according to claim 1, wherein the performing the sensor fusion includes obtaining a high-resolution image in the region of interest (Sless, ¶31).

As per claims 3, 9 and 15, Sless as modified by Chiu further discloses the method according to claim 2, wherein the obtaining the high- resolution image in the region of interest includes obtaining the azimuth, the elevation, and the reflectivity resulting from the depth imager for the subset of the plurality of pixels corresponding with the region of interest determined by the radar system (Sless, ¶41).

As per claims 4-6, 10-12 and 16-18, Sless as modified by Chiu further discloses the method according to claim 1, wherein the performing the sensor fusion includes determining a fusion-based range to the one or more objects corresponding with the subset of the plurality of pixels (Sless, 37 where sensor fusion naturally includes the data from both sensors and it is understood in the art that sensors have a maximum detectable range at which they operate).

As per claims 19 and 20, Sless as modified by Chiu further disclose the system according to claim 13, wherein the controller is configured to implement semi-autonomous control of the vehicle based on information obtained through the sensor fusion (Sless, ¶2).
Examiner submits it is well within the skill of a person in the art to choose autonomous or semi-autonomous control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619